AMENDED AND RESTATED ARTICLES OF ORGANIZATION
Filed June 27, 2007


1.      Name of Limited Liability Company:  Sutton Hill Properties, LLC


2.      Resident Agent Name and Street Address:


Kummer Kaempfer Bonner & Renshaw
3800 Howard Hughes Parkway, Seventh Floor
Las Vegas, Nevada 89109
 
3.      Dissolution Date:                         Perpetual


4.      Management:                                Managers


5.      Names Addresses of Manager(s) or Members:


Citadel Cinemas, Inc.
500 Citadel Drive, Suite 300
Commerce, CA 90040


6.      Name, Address and Signature of Organizer:


/s/ Michael J. Bonner                                                
Michael J. Bonner
3800 Howard Hughes Parkway, Seventh Floor
Las Vegas, NV 89109


7.      Certificate of Acceptance of Appointment of Resident Agent:


I hereby accept appointment as Resident Agent for the above named
limited-liability company.


/s/ Michael J. Bonner                                                
Authorized Signature of R.A. or On Behalf of R.A. Company    Date:  5/21/04


8.      Indemnity


Section 8.01  RIGHT TO INDEMNITY


Every person who was or is a party, or is threatened to be made party to or is
involved in any action, suit or proceeding, whether civil, criminal,
administrative, or investigative, by reason of the fact that he or a person of
whom he is the legal representative is or was a manager or member of Sutton Hill
Properties, LLC (the “Company”), or is or was serving at the request of the
Company as a manager of another limited liability company, or as a director,
officer, or representative in a corporation,
 
1

--------------------------------------------------------------------------------


 
partnership, joint venture, trust, or other enterprise, shall be indemnified and
held harmless to the fullest extent legally permissible under the laws of the
State of Nevada as in effect from time to time, against all expenses, liability,
and loss (including, without limitation, attorneys’ fees, judgments, fines, and
amounts paid or to be paid in settlement) reasonably incurred or suffered by him
in connection therewith.  Such right of indemnification shall be a contract
right that may be enforced in any manner desired by such person.  Such right of
indemnification shall not be exclusive of any other right that such managers,
members, or representatives may have or hereafter acquire, and without limiting
the generality of such statement, they shall be entitled to their respective
rights of indemnification under any operating agreement or other agreement, vote
of members, provision of law or otherwise, as well as their rights under this
Article 8.


Section 8.02  EXPENSES ADVANCED


Expenses of managers and members incurred in defending a civil or criminal
action, suit, or proceeding by reason of any act or omission of such managers or
member acting as a manager or member shall be paid by the Company as they are
incurred and in advance of the final disposition of the action, suit, or
proceeding, upon receipt of any undertaking by or on behalf of the manager or
member to repay the amount if it is ultimately determined by a court of
competent jurisdiction that he is not entitled to be indemnified by the Company.


Section 8.03  OPERATING AGREEMENT; INSURANCE


Without limiting the application of the foregoing, the members may adopt a
provision in the Company’s Operating Agreement, from time to time, with respect
to indemnification, to provide at all times the fullest indemnification
permitted by the laws of the State of Nevada, and may cause the Company to
purchase and maintain insurance or make other financial arrangements on behalf
of any person who is or was a manager or member of the Company, as a member or
manager of another limited liability company, or as its representative in a
corporation, partnership, joint venture, trust, or other enterprise against any
liability asserted against such person and incurred in any such capacity or
arising out of such status, to the fullest extent permitted by the laws of the
State of Nevada, whether or not the Company would have the power to indemnify
such person.


The indemnification and advancement of expenses provided in this Article shall
continue for a person who has ceased to be a member, manager, employee, or
agent, and inures to the benefit of the heirs, executors, and administrators of
such a person.
 
2

--------------------------------------------------------------------------------

